Case 1:17-cv-01060-STA-tmp Document 159 Filed 09/18/19 Page 1 of 1   PageID 1306




                        UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF TENNESSEE
                     EASTERN DIVISION

 JOHNISHA PROVOST, Individually,         JUDGMENT IN A CIVIL CASE
 Natural Guardian and Next Friend of
 M.R.H, a minor and LAKESHA MACKLIN,
 Individually and Next Friend of R.J.M.,
 a minor, and K.D.H., a minor, as a wrongful
 death beneficiaries of RODNEY HESS, (deceased),


       Plaintiffs,

 vs.

 CROCKETT COUNTY, TENNESSEE and,                 CASE NO: 17-1060-STA-tmp
 CAPTAIN JORDAN SPRAGGINS,

       Defendants.



 DECISION BY COURT. This action came to consideration before the
 Court. The issues have been considered and a decision has been
 rendered.


 IT IS SO ORDERED AND ADJUDGED that in accordance with the
 Sealed Order entered on September 18, 2019, this case is now
 CLOSED.




                                                 APPROVED:


 s/ S. Thomas Anderson
 CHIEF JUDGE UNITED STATES DISTRICT COURT
 DATE: 9/18/2019                          THOMAS M. GOULD
                                          Clerk of Court

                                                 s/Maurice B. BRYSON
                                          (By)    Deputy Clerk
